The only question presented on the record is whether or not the evidence is sufficient to authorize the judgment of conviction. There was some evidence tending to show that the defendant was in charge of the place where the officers found liquor stored, and in a building that was not used exclusively for a dwelling, Jones v. Montgomery, ante, p. 357, 77 So. 969; Conner v. State, ante, p. 452, 78 So. 715; Holt v. State, ante, p. 399, 78 So. 315.
The testimony was given ore tenus before the court, sitting without a jury, and we are unable to say from the evidence in the record that the conclusion of the trial court is plainly and palpably contrary to the great weight of the evidence. Union Mut. Aid Ass'n of Mobile v. Carroway, 201 Ala. 414,78 So. 792; Smith v. Thomas, 201 Ala. 442, 78 So. 820; Mulligan v. State, 15 Ala. App. 204, 72 So. 761.
Affirmed.